         Case 2:19-cv-02407-CMR Document 188 Filed 11/02/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
 IN RE: GENERIC PHARMACEUTICALS                       :     MDL NO. 2724
 PRICING ANTITRUST LITIGATION                         :     16-MD-2724
                                                      :
                                                      :     HON. CYNTHIA M. RUFE
                                                      :
 THIS DOCUMENT RELATES TO:                            :
                                                      :     Civil Action No.: 19-cv-2407-CMR
 State of Connecticut, et al., v.                     :
 Teva Pharmaceuticals USA Inc., et al.                :
                                                      :

                 DEFENDANT DAVID REKENTHALER’S MOTION TO
              DISMISS THE PLAINTIFF STATES’ AMENDED COMPLAINT

       Defendant David Rekenthaler, by and through his undersigned counsel, hereby moves

this Court for the entry of an order dismissing the claims against him in the Plaintiff States’

Amended Complaint (Dkt. No. 106, Counts 32 and 35) pursuant to Federal Rule of Civil

Procedure 12(b)(6) on the grounds that (1) the Plaintiff States lack standing to bring their federal

law claims, (2) the state law claims fail for a variety of reasons, (3) the Plaintiff States have

engaged in impermissible claim splitting, and (4) the Sherman Act claims are barred by the

applicable statute of limitations. The grounds for this Motion are set forth in (1) Defendants’

Memorandum of Law in Support of Their Joint Motion to Dismiss Plaintiffs’ Federal-Law

Claims for Lack of Standing, (2) Defendants’ Memorandum of Law in Support of Their Joint

Motion to Dismiss Plaintiffs’ State-Law Claims, (3) Certain Defendants’ Memorandum of Law

in Support of Motion to Dismiss, and (4) Defendant David Rekenthaler’s Memorandum of Law

in Support of His Motion to Dismiss the Plaintiff States’ Amended Complaint.
       Case 2:19-cv-02407-CMR Document 188 Filed 11/02/20 Page 2 of 2




Dated: November 2, 2020              Respectfully submitted,

                                     /s/ Thomas H. Lee, II
                                     Thomas H. Lee, II (Pa. Bar No. 49867)
                                     Jeffrey J. Masters (Pa. Bar No. 322439)
                                     Carla G. Graff (Pa. Bar No. 324532)
                                     DECHERT LLP
                                     Cira Centre
                                     2929 Arch Street
                                     Philadelphia, PA 19104
                                     Tel: (215) 994-4000
                                     Fax: (215) 994-2222
                                     thomas.lee@dechert.com
                                     jeffrey.masters@dechert.com
                                     carla.graff@dechert.com

                                     Attorneys for Defendant David Rekenthaler




                                     2
